Per Curiam : This is an appeal from a judgment of the Appellate Court, affirming a judgment of the Superior Court of Cook county. It is claimed that the debt upon which the judgment was founded was paid and discharged before the judgment was rendered. The record contains no bill of exceptions, and we have no means of knowing what the proof was in the Superior Court, where the judgment was rendered. We will, however, in the absence of a bill of exceptions showing what the evidence was, presume that the evidence was ample to sustain the judgment. It always devolves upon a party alleging error, to make it appear. No error whatever appears upon this record, and the judgment will be affirmed. Judgment affirmed.